              Case 17-13030-MFW              Doc 387      Filed 04/30/19         Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re
                                                         Chapter 11
LIFE SETTLEMENTS ABSOLUTE
                                                         Case No. 17-13030 (MFW)
RETURN I, LLC, et al.,1
                                                         (Jointly Administered)
                              Debtors.

        AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               HEARING ON MAY 1, 2019 AT 2:00 P.M. (ET)3

I.       MATTERS GOING FORWARD

     1. Motion of Debtors for Entry of Interim Order (I) Authorizing the Debtors’ Use of
        Cash Collateral, (II) Authorizing Debtors to Continue Paying Insurance Premiums
        and to Satisfy Certain Obligations in Respect of the Insurance Policies, and (III)
        Scheduling a Final Hearing [Date Filed: 12/29/2017; D.I. 6]

         Related Documents:

               a. Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                  Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                  Obligations in Respect of the Insurance Policies, and (III) Scheduling a
                  Final Hearing [Date Entered: 1/05/2018; D.I. 27]

               b. Second Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
                  (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                  Obligations in Respect of the Insurance Policies, and (III) Scheduling a
                  Final Hearing [Date Entered: 2/07/2018; D.I. 64]




         1
           The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal
tax identification number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS
Holdings, LLC (5731). The mailing address for the Debtors, solely for purposes of notices and
communications, is: 6550 Rivers Avenue, Suite 105 #81921, North Charleston, SC 29406-4829, with
copies to Nelson Mullins Riley & Scarborough, LLP, c/o Shane G. Ramsey, 150 Fourth Avenue North,
Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan T. Miller, 600 N. King Street, Suite 400,
Wilmington, DE 19801.
         2
             Amended items appear in bold.
         3
          Please note that the hearing is before the Honorable Mary F. Walrath in the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 4,
Wilmington, Delaware 19801. Any person who wishes to appear must contact COURTCALL, LLC at 866-
582-6878 no later than the time of the hearing.



{BAY:03494602v1}
           Case 17-13030-MFW         Doc 387     Filed 04/30/19    Page 2 of 8



            c. Third Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 3/08/2018; D.I. 78]

            d. Fourth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 4/09/2018; D.I. 99]

            e. Fifth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 5/14/2018; D.I. 117]

            f. Sixth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 6/20/2018; D.I. 142]

            g. Seventh Interim Order (I) Authorizing the Debtors’ Use of Cash
               Collateral, (II) Authorizing Debtors to Pay Insurance Premiums and to
               Satisfy Certain Obligations in Respect of the Insurance Policies, and (III)
               Scheduling a Final Hearing [Date Entered: 7/25/2018; D.I. 157]

            h. Eighth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 8/28/2018; D.I. 178]

            i. Ninth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 9/26/2018; D.I. 201]

            j. Tenth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral,
               (II) Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a
               Final Hearing [Date Entered: 11/1/2018; D.I. 216]

            k. Eleventh Interim Order (I) Authorizing the Debtors’ Use of Cash
               Collateral, (II) Authorizing Debtors to Pay Insurance Premiums and to
               Satisfy Certain Obligations in Respect of the Insurance Policies, and (III)
               Scheduling a Final Hearing [Date Entered: 12/12/2018; D.I. 243]




{BAY:03494602v1}                                2
           Case 17-13030-MFW         Doc 387      Filed 04/30/19    Page 3 of 8



            l. Twelfth Interim Order (I) Authorizing the Debtors’ Use of Cash
               Collateral, (II) Authorizing Debtors to Pay Insurance Premiums and to
               Satisfy Certain Obligations in Respect of the Insurance Policies, and (III)
               Scheduling a Final Hearing [Date Entered: 1/14/2019; D.I. 253]

            m. Thirteenth Interim Order (I) Authorizing the Debtors’ Use of Cash
               Collateral, (II) Authorizing Debtors to Pay Insurance Premiums and to
               Satisfy Certain Obligations in Respect of the Insurance Policies, and (III)
               Scheduling a Final Hearing [Date Entered: 2/19/2019; D.I. 300]

            n. Fourteenth Interim Order (I) Authorizing the Debtors’ Use of Cash
               Collateral, (II) Authorizing Debtors to Pay Insurance Premiums and to
               Satisfy Certain Obligations in Respect of the Insurance Policies, and (III)
               Scheduling a Final Hearing [Date Entered: 3/22/2019; D.I. 327]

            o. Fifteenth Interim Order (I) Authorizing the Debtors’ Use of Cash
               Collateral, (II) Authorizing Debtors to Pay Insurance Premiums and
               to Satisfy Certain Obligations in Respect of the Insurance Policies,
               and (III) Scheduling a Final Hearing [Date Entered: 4/30/2019;
               D.I. 383]

        Response Deadline: April 23, 2019 at 4:00 p.m. (ET)

        Responses Received:

            a. No filed responses. Informal responses from (i) Wells Fargo Bank,
               National Association, in its capacity as indenture trustee under that certain
               indenture dated as of June 12, 2008; (ii) the Office of the United States
               Trustee; (iii) Ensign Peak Advisors, Inc.; and (iv) the Employees’
               Retirement System of the Government of the Virgin Islands.

        Status:    An Order [D.I. 383] has been entered regarding this matter.
    2. Motion Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 and Bankruptcy
       Rules 2002, 6004 and 6006 for (I) Entry of an Order (A) Establishing Bid and
       Auction Procedures Related to the Sale of Substantially All of the Debtors'
       Assets; (B) Approving Related Bid Protections; (C) Scheduling an Auction and
       Sale Hearing; (D) Establishing Certain Notice Procedures for Determining Cure
       Amounts for Executory Contracts and Unexpired Leases to be Assumed and
       Assigned; and (E) Granting Related Relief; and (II) Entry of an Order (A)
       Approving the Sale of Substantially All of the Debtors' Assets Free and Clear of
       All Liens, Claims, Encumbrances and Interests; and (B) Authorizing the
       Assumption and Assignment of Certain Executory Contracts and Unexpired
       Leases [Date Filed: 1/29/2019; D.I. 265]




{BAY:03494602v1}                                 3
           Case 17-13030-MFW         Doc 387     Filed 04/30/19    Page 4 of 8



        Related Documents:

            a. Order Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 and Fed. R.
               Bankr. P. 2002, 6004 and 6006 (A) Establishing Bid and Auction
               Procedures for the Proposed Sale of Substantially All of the Debtors'
               Assets; (B) Approving the Purchase and Sale Agreement; (C) Approving
               Related Bid Protections; (D) Scheduling an Auction and a Sale Hearing
               and Approving Notice Thereof; (E) Approving Procedures for
               Determining Cure Amounts for Executory Contracts and Unexpired
               Leases to be Assumed and Assigned and Notice Thereof; and (F) Granting
               Related Relief [Date Entered: 2/26/2019; D.I. 311]

            b. Notice of Auction and Sale Hearing [Date Filed: 2/27/2019; D.I. 313]

            c. Affidavit of Service of (i) Bid Procedures Order and (ii) Notice of Auction
               and Sale Hearing [Date Filed: 2/27/2019; D.I. 314]

            d. Notice of Adjourned Auction [Dated Filed: 4/18/2019; D.I. 355]

            e. Affidavit of Service of Notice of Adjourned Auction [Date Filed:
               4/22/2019; D.I. 361]

            f. Second Notice of Adjourned Auction [Dated Filed: 4/23/19; D.I. 362]

            g. Third Notice of Adjourned Auction [Date Filed: 4/24/2019; D.I. 365]

            h. Fourth Notice of Adjourned Auction [Date Filed: 4/26/2019; D.I. 366]

            i. Affidavit of Service of Second Notice of Adjourned Auction [D.I. 362],
               Third Notice of Adjourned Auction [D.I. 365], and Fourth Notice of
               Adjourned Auction [D.I. 366] [Dated Filed 4/26/2019; D.I. 367]

            j. Notice of Winning Bidder [Date Filed: 4/26/2019; D.I. 370]

            k. Notice of Filing of Auction Transcripts [Date Filed: 4/29/2019; D.I. 378]

            l. Debtors’ Omnibus Response to Objections and In Support of Entry of an
               Order Approving the Sale of Substantially All of the Debtors’ Assets Free
               and Clear of All Liens, Claims, Encumbrances, and Interests [Date Filed:
               4/29/2019; D.I. 380]




{BAY:03494602v1}                                4
           Case 17-13030-MFW        Doc 387     Filed 04/30/19    Page 5 of 8



            m. Declaration of Robert J. Davey, III in Support of Motion Pursuant to
               11 U.S.C. §§ 105, 363, 365, 503 and 507 and Bankruptcy Rules 2002,
               6004 and 6006 for (I) Entry of an Order (A) Establishing Bid and
               Auction Procedures Related to the Sale of Substantially All of the
               Debtors' Assets; (B) Approving Related Bid Protections; (C)
               Scheduling an Auction and Sale Hearing; (D) Establishing Certain
               Notice Procedures for Determining Cure Amounts for Executory
               Contracts and Unexpired Leases to be Assumed and Assigned; and
               (E) Granting Related Relief; and (II) Entry of an Order (A)
               Approving the Sale of Substantially All of the Debtors' Assets Free
               and Clear of All Liens, Claims, Encumbrances and Interests; and (B)
               Authorizing the Assumption and Assignment of Certain Executory
               Contracts and Unexpired Leases [Date Filed: 4/30/2019; D.I. 384]

            n. Notice of Filing of Revised Proposed Sale Order [Date Filed: 4/30/2019;
               D.I. 386]

            o. Notice of Filing of Executed Asset Purchase Agreement [Date Filed:
               TBD; D.I. __]

            p. Affidavit of Publication of Notice of Auction and Sale Hearing [Date
               Filed: TBD; D.I. __]

        Response Deadline:    April 23, 2019 at 4:00 p.m. (ET). Extended to April 29,
                              2019 at 9:00 a.m. (ET) for all parties.

        Responses Received:

            a. The Settlement Group, Inc.’s Objection to Sale of Substantially All of
               Debtors’ Assets to Ensign Peak Advisors, Inc. and Memorandum of Law
               in Support [Date Filed: 4/28/2019; D.I. 373]

            b. Response of Wells Fargo Bank, N.A.’s in Support of Debtors’ Motion
               Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 and Bankruptcy
               Rules 2002, 6004 and 6006 for (I) Entry of an Order (A) Establishing Bid
               and Auction Procedures Related to the Sale of Substantially All of the
               Debtors’ Assets; (B) Approving Related Bid Protections; (C) Scheduling
               an Auction and Sale Hearing; (D) Establishing Certain Notice Procedures
               for Determining Cure Amounts for Executory Contracts and Unexpired
               Leases to be Assumed and Assigned; and (E) Granting Related Relief; and
               (II) Entry of an Order (A) Approving the Sale of Substantially All of the
               Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances and
               Interests; and (B) Authorizing the Assumption and Assignment of Certain
               Executory Contracts and Unexpired Leases [Date Filed: 4/29/2019; D.I.
               374]




{BAY:03494602v1}                               5
           Case 17-13030-MFW          Doc 387      Filed 04/30/19   Page 6 of 8




            c. BPCP Life Settlement LLC’s (A) Objection to Sale of Substantially All of
               Debtors’ Assets to Ensign Peak Advisors, Inc. and (B) Joinder to The
               Settlement Group, Inc.’s Objection to Sale of Substantially All of the
               Debtors’ Assets to Ensign Peak Advisors, Inc. and Memorandum in
               Support [Date Filed: 4/29/2019; D.I. 375]

        Status:    This matter is going forward.

    3. BPCP Life Settlement LLC’s Notice Seeking Payment of Break-Up Fee and
       Expense Reimbursement and Payment from Sale Proceeds [Date Filed:
       4/18/2019; D.I. 356]

        Related Documents:

            a. None.

        Response Deadline: April 28, 2019 at 4:00 p.m. (ET). Extended to April 29,
                           2019 at 11:00 a.m. (ET) for all parties.

        Responses Received:

            a. Wells Fargo Bank, N.A.’s Omnibus Response to (I) Amended Motion of
               The Settlement Group, Inc. for Entry of an Order Authorizing the
               Surcharge of Secured Creditor’s Collateral (Proceeds of Sale of Debtors’
               Assets) and (II) BPCP Life Settlement LLC’s Notice Seeking Payment of
               Break-Up Fee and Expense Reimbursement and Payment from Sale
               Proceeds [Date Filed: 4/28/2019; D.I. 371]

            b. Joinder of the Debtors in Wells Fargo Bank, N.A.’s Objection to
               (i) Break-Up Fee and Expense Reimbursement Requests and (II) Motion
               of The Settlement Group, Inc. to Surcharge Collateral [Date Filed:
               4/28/2019; D.I. 372]

            c. Ensign Peak Advisors, Inc.’s (I) Objection to Requests for Payment of
               Break-Up Fees and Expenses Reimbursements Filed by The Settlement
               Group, Inc. and BPCP Life Settlement LLC and (II) Joinder to the Other
               Objections Thereto [Date Filed: 4/29/2019; D.I. 377]

            d. Joinder of the Debtors in Ensign Peak Advisors, Inc.’s Objection to
               Requests for Payment of Break-Up Fees and Expenses
               Reimbursements Filed by The Settlement Group, Inc. and BPCP Life
               Settlement LLC [Date Filed: 4/30/2019; D.I. 385]




{BAY:03494602v1}                                   6
           Case 17-13030-MFW          Doc 387      Filed 04/30/19   Page 7 of 8



        Status:    This matter is going forward.

    4. Amended Motion of The Settlement Group, Inc. for Entry of an Order
       Authorizing the Surcharge of Secured Creditor’s Collateral (Proceeds of Sale of
       Debtors’ Assets) [Date Filed: 4/19/2019; D.I. 359]

        Related Documents:

            a. Notice of Amounts of Break-Up Fee and Expense Reimbursement of The
               Settlement Group, Inc. [Date Filed: 4/18/2019; D.I. 357]

            b. Motion to Shorten Notice and Schedule an Expedited Hearing Regarding
               Amended Motion of The Settlement Group, Inc. for Entry of an Order
               Authorizing the Surcharge of Secured Creditor’s Collateral (Proceeds of
               Sale of Debtors’ Assets) [Date Filed: 4/19/2019; D.I. 360]

            c. Order Granting Motion to Shorten Notice and Schedule an Expedited
               Hearing Regarding Amended Motion of The Settlement Group, Inc. for
               Entry of an Order Authorizing the Surcharge of Secured Creditor’s
               Collateral (Proceeds of Sale of Debtors’ Assets) [Date Entered: 4/23/2019;
               D.I. 363]

            d. Notice of Hearing Regarding Amended Motion of the Settlement Group,
               Inc. for Entry of an Order Authorizing the Surcharge of Secured Creditor’s
               Collateral (Proceeds of Sale of Debtors’ Assets) [Date Filed: 4/23/2019;
               D.I. 364]

        Response Deadline: April 28, 2019 at 4:00 p.m. (ET). Extended to April 29,
                           2019 at 11:00 a.m. (ET) for all parties.

        Responses Received:

            a. Wells Fargo Bank, N.A.’s Omnibus Response to (I) Amended Motion of
               The Settlement Group, Inc. for Entry of an Order Authorizing the
               Surcharge of Secured Creditor’s Collateral (Proceeds of Sale of Debtors’
               Assets) and (II) BPCP Life Settlement LLC’s Notice Seeking Payment of
               Break-Up Fee and Expense Reimbursement and Payment from Sale
               Proceeds [Date Filed: 4/28/2019; D.I. 371]

            b. Joinder of the Debtors in Wells Fargo Bank, N.A.’s Objection to
               (i) Break-Up Fee and Expense Reimbursement Requests and (II) Motion
               of The Settlement Group, Inc. to Surcharge Collateral [Date Filed:
               4/28/2019; D.I. 372]




{BAY:03494602v1}                                   7
           Case 17-13030-MFW          Doc 387      Filed 04/30/19   Page 8 of 8



            c. Ensign Peak Advisors, Inc.’s (I) Objection to Requests for Payment of
               Break-Up Fees and Expenses Reimbursements Filed by The Settlement
               Group, Inc. and BPCP Life Settlement LLC and (II) Joinder to the Other
               Objections Thereto [Date Filed: 4/29/2019; D.I. 377]

            d. Joinder of the Debtors in Ensign Peak Advisors, Inc.’s Objection to
               Requests for Payment of Break-Up Fees and Expenses
               Reimbursements Filed by The Settlement Group, Inc. and BPCP Life
               Settlement LLC [Date Filed: 4/30/2019; D.I. 385]

        Status:    This matter is going forward.

Dated: April 30, 2019                              BAYARD, P.A.
       Wilmington, Delaware
                                                   /s/ Evan T. Miller
                                                   Evan T. Miller (No. 5364)
                                                   Sophie E. Macon (No. 6562)
                                                   600 N. King Street, Suite 400
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 655-5000
                                                   Facsimile: (302) 658-6395
                                                   E-mail: emiller@bayardlaw.com
                                                            smacon@bayardlaw.com

                                                   - and -

B. Keith Poston (admitted pro hac vice)            Shane G. Ramsey (admitted pro hac vice)
NELSON, MULLINS, RILEY &                           John T. Baxter (admitted pro hac vice)
SCARBOROUGH LLP                                    NELSON, MULLINS, RILEY &
1320 Main Street                                   SCARBOROUGH LLP
Columbia, SC 29201                                 150 Fourth Avenue, North, Suite 1100
Phone: (803) 255-9518                              Nashville, TN 37219
Facsimile: (803) 255-9038                          Phone: (615) 664-5355
E-Mail: keith.poston@nelsonmullins.com             Facsimile: (615) 664-5399
                                                   E-Mail: shane.ramsey@nelsonmullins.com
                                                            john.baxter@nelsonmullins.com

                                                   Counsel to the Debtors and Debtors in
                                                   Possession




{BAY:03494602v1}                                   8
